Citation Nr: 1759326	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  13-05 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for sinusitis.  

2.  Entitlement to service connection for a right shoulder disability. 

3.  Entitlement to service connection for a lumbar spine disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from February 1992 to February 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran offered testimony at a videoconference hearing before the undersigned Veterans Law Judge in July 2016.  A transcript is in the record. 

This appeal was previously before the Board in October 2016, when these issues were remanded for additional development.  They have been returned to the Board for further review.  

As noted in October 2016, the RO reopened the Veteran's previously final claim for service connection for a lumbar spine disability in a February 2016 supplemental statement of the case, but then continued to deny service connection.  The matter was certified to the Board as a reopened claim.  However, as noted in the October 2016 decision, the April 1996 rating decision is not final as a statement of the case was not issue on this matter following a September 1996 notice of disagreement.  So, new and material evidence is not required to reopen the claim for service connection for a low back disability.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.105(a), 3.156 (2017).  The issue has been characterized accordingly on the first page of this decision. 



FINDINGS OF FACT

1.  The competent medical evidence weighs against a finding of a nexus between the Veteran's sinusitis that was treated from 2010 to 2012, and the sinusitis that was treated during service; competent opinion also holds that the Veteran's hypoplastic frontal sinus is a congenital defect, and that the mucous retention cyst was not incurred in or due to service.  

2.  The competent medical evidence weighs against a finding of a nexus between the right shoulder injury treated in service and the current right shoulder disability; the degenerative changes of the right shoulder are not presumed to have been incurred due to service.  

3.  The competent medical evidence weighs against a finding of a nexus between the Veteran's current lumbar strain, and the lumbar strain that was treated during service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sinusitis to include hypoplastic frontal sinus and mucous retention cyst have not been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.303 (2017). 

2.  The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (2012); 38 C.F.R. §§ 3.3033.307, 3.309 (2017).  

3.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.303 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

In this case, VA sent the Veteran a notification letter in May 2011 that was provided to the Veteran prior to the initial adjudication of her claims.  Regarding the duty to assist, the Veteran has been afforded VA examination of her claimed disabilities, and the examiners provided opinions that address the etiology of each disability.  While the initial opinions were deemed to be inadequate, the October 2016 remand requested and VA has received addendum opinions that address the deficiencies previously noted.  The Veteran's VA treatment records have also been obtained.  She has also submitted private medical records, and she provided testimony at her hearing.  As such, the Board will proceed with consideration of the Veteran's appeal. 

Service Connection

The Veteran contends that she has developed chronic disabilities of the sinuses, right shoulder, and low back due to active service.  She notes that she was treated for each of these conditions during service and believes that her current disabilities are a continuation of her in-service complaints.  The Veteran also contends that her low back disability has developed secondary to her service-connected ankle disabilities.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167(Fed. Cir. 2004); 38 C.F.R. § 3.303. 

If arthritis become manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of arthritis during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1336-38 (Fed. Cir. 2013). 

Continuity of symptomatology may be established if a claimant can demonstrate  (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 497 (1997). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In this instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).  

Congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  However, under certain circumstances, service connection remains possible.  The VA General Counsel has drawn a distinction between congenital defects and congenital diseases.  Service-connection may be granted for diseases of congenital, developmental or familial origin if incurred or aggravated during service within the meaning of VA law and regulations.  VAOPGCPREC 82-90.  Service connection may also be established for defects that have superimposed disabilities. 

In relevant part, 38 U.S.C. 1154 (a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377(Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337(Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b).

Sinusitis

The service treatment records show that the Veteran was treated on several occasions for sinus congestion.  Consequently, a sinus series was obtained in October 1993.  This was within normal limits, with hypoplastic frontal sinuses. 7/24/2014 STR - Medical, p. 46.  Other service treatment records state that the Veteran had boggy turbinates in November 1994.  The assessment was URI.  7/24/2014 STR - Medical, p. 31.  November 1995 records state that the maxillary sinus was tender bilaterally.  The Veteran again had boggy turbinates.  The assessment was sinusitis.  7/24/2014 STR - Medical, p. 74.  

A March 1996 VA general medical examination states that the Veteran's sinuses were normal.  3/20/1996 VA Examination, p. 5, 7.  

Another VA general medical examination conducted in February 2007 notes that the turbinates were intact and the nares were patent.  There were no complaints relating to sinusitis and this disability was not diagnosed.  2/23/2007 VA Examination, p. 4.  

September 2008 VA treatment records state that the Veteran was receiving medication to treat allergic rhinitis.  10/25/2011 Medical Treatment Record - Government Facility, p. 1.  

A VA X-ray study of the nasal bones in February 2010 was normal.  The Veteran was seen for headaches in urgent care in July 2010.  There was tenderness in the frontal and superior areas on palpation.  The impression was sinusitis.  2/1/2016 Capri, p. 1.  

The Veteran underwent a VA examination in May 2011.  An X-ray study showed hypoplastic frontal sinuses.  A review of the record shows that she had been seen in 2008 for allergic rhinitis, but there was no record of 30 consecutive days with antibiotics which is the standard care for the diagnosis of sinusitis.  At the conclusion of the examination, the diagnoses were allergic rhinitis with no functional limitations.  The examiner opined that the Veteran did not have clinical documentation or objective findings to support a sinusitis condition.  The hypoplastic frontal sinuses were noted on X-ray.  5/31/2011 VA Exam, pp. 1, 7. 

VA treatment records from June 2011 show that the Veteran underwent a computed tomography (CAT) scan that revealed a left maxillary mucosal retention cyst or polyp, likely consistent with chronic sinusitis.  2/1/2016 Capri, p. 5.  

VA treatment records show that the Veteran was seen for nonurgent care in August 2011.  A nurse's discharge note includes a diagnosis of sinusitis.  8/10/2011 Medical Treatment Record - Government Facility, p. 1.  

The Veteran complained of sinus congestion and headaches in December 2011.  
On examination, her sinuses were tender.  The assessment was sinusitis.  2/1/2016 Capri, p. 6.  However, a magnetic resonance imaging study (MRI) of the head conducted in December 2011 noted a lesion in the left maxillary sinus that was likely a mucous retention cyst, but was negative for sinusitis.  10/30/2012 Medical Treatment Record - Government Facility, p. 1.  Similarly, a July 2014 CAT scan also showed a mucous retention cyst of the left maxillary sinus.  The impression did not include sinusitis.  2/1/2016 Capri, p. 10. 

The Veteran was afforded a VA examination in December 2015.  At the conclusion of the examination and record review, the examiner opined that the Veteran did not have a current diagnosis of sinusitis, and therefore it was less likely than not that her claimed sinusitis was incurred in or caused by the sinusitis diagnosed in service.  The examiner noted that the December 2011 CAT scan of the head did not reveal any evidence of sinusitis, which meant that the sinusitis for which she was treated in service had resolved.  12/4/2015 VBMS, C&P Exam, p. 1.  At this juncture, the Board observes that the December 2011 study referenced by the examiner was actually a MRI and not a CT scan. 

An addendum to the December 2015 opinion was prepared in January 2017.  The examiner stated that it was less likely than not that the Veteran's hypoplastic frontal sinus was acquired during service, as it was congenital.  She stated that a hypoplastic frontal sinus occurs in about 10 percent of all adults.  The sinuses develop as a person ages, and reach their full size after 20 years.  The Veteran was only 20 1/2 years old at the time of the October 1993 diagnosis, so it was likely that the condition was acquired congenitally.  The condition was considered to be a defect.  The Veteran had undergone treatment for a sinus condition in 1993 and 1995, and again 15 years later from July 2010 to November 2012.  However, there had been no specific treatment for a sinus condition since that time.  Furthermore, it was less likely than not that the mucous retention cyst was incurred in or due to service.  The examiner noted that while a mucous retention cyst can occur from repeated sinus infections, the recurrent treatment had occurred from 2010 to 2012, and therefore was unrelated to active service.  2/21/2017 VA  Examination, p. 1.  

After reviewing the pertinent medical and lay evidence and considering the Veteran's contentions, the Board finds that entitlement to service connection for sinusitis is not warranted.  

The competent evidence shows that the Veteran has a current diagnosis of sinusitis.  Although the May 2011 VA examination found that the Veteran did not have a current diagnosis, subsequent VA treatment records include a diagnosis of sinusitis.  Furthermore, the December 2015 addendum opinion attributes the mucous retention cyst identified on recent imaging studies to recurrent sinus infections.  The evidence supports a finding that the Veteran has had a diagnosis of sinusitis within the current appeal period, and the first criterion for service connection has been met.  

The second criterion has also been met, as evidence also shows the Veteran was treated for sinusitis during active service, as discussed above.  

However, in order to establish service connection, it is not enough to show treatment in service and a current diagnosis.  There must be competent evidence of a nexus between these two events.  The Board finds that the preponderance of the evidence is against a finding of such a nexus.  

The December 2015 examiner opined that there was no relationship between the sinusitis in service and the current sinusitis.  The examiner noted that the December 2011 CAT scan of the head did not reveal any evidence of sinusitis, which meant that the sinusitis for which she was treated in service had resolved.  This opinion is supported by the January 1996 and February 2007 VA examinations that were negative for sinusitis.  This is the only competent medical opinion to address the matter.  In contrast, the Veteran has expressed her opinion that the sinusitis for which she was treated in service gradually worsened over the years until her current condition was the result.  The Veteran is competent to describe her symptoms.  However, the Board observes that service connection for migraine headaches has been established, and the Veteran also has a well-established diagnosis of non-service connected rhinitis.  The Veteran is not competent to provide evidence as to more complex medical questions addressing which symptoms are attributable to each disability or to a diagnosis or etiology of sinusitis, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  In this regard, the Board notes that the Veteran has not been shown to have medical training in the field concerning diseases of the nose and throat.  As such, the Board finds that the Veteran's opinion is not competent regarding matters of nexus and is entitled to no weight.  On the other hand, the Board finds that the opinion of the December 2015 and January 2017 VA clinicians are the most probative, and the evidence weighs against the establishment of a nexus.  The Board finds that the opinions deserve much weight as the Veteran's pertinent medical history, to include her in-service treatment.  This clinician also considered diagnostic studies and explained the reasoning behind the conclusion reached.  

The Board notes the Veteran's statements regarding possible confusion between sinusitis and rhinitis, to include a possible misdiagnosis.  The Board notes that the 2015 examination report with 2017 addendum addresses this.  The Board will reproduce it for the Veteran.  

The veteran was not misdiagnosed with allergic rhinitis in service. In fact, on 11/30/94, she was treated for URI, and one of the physical findings she had was "boggy turbinates." The characteristic finding on examination of boggy turbinates is consistent with allergic rhinitis. [B]ased on this evidence, the veteran had allergic rhinitis in service, and that she was not misdiagnosed. Similarly, the vet was diagnosed with sinusitis in service. As expressed previously, while the veteran was treated for sinus congestion/sinusitis inservice thrice, the sinus condition must have been resolved as the remainder of the vet's service records show no continued treatment for a diagnosed condition of sinusitis. The vet's sinus condition she was treated [for] in service did not develop into a chronic condition as the CT of the head on 12/16/11 reveals no condition of sinusitis, acute or chronic.

Finally, in reaching this decision, the Board has considered whether or not service connection is warranted for the hypoplastic frontal sinus shown in service, or the mucous retention cyst shown on more recent CAT scans.  The January 2017 addendum opinion held that the hypoplastic frontal sinus is a congenital defect, which is therefore not a disability for which service connection can be established.  38 C.F.R. § 3.303(c).  The only possible superimposed condition for which service connection may be established is the mucous retention cyst.  However, the January 2017 addendum opinion also found it was less likely than not that the mucous retention cyst was incurred in or due to service.  This cyst is likely due to recurrent sinusitis, but the examiner opined that the bout of recurrent sinusitis it was related to was the one from 2010 to 2012, and not the episode in service.  There is no competent opinion to the contrary.  Therefore, service connection for the mucous retention cyst as a component of sinusitis is also not warranted.  

Right Shoulder

The service treatment records show that the Veteran was seen for complaints that included right shoulder pain in February 1995 due to a motor vehicle accident two days earlier.  She said that her vehicle was rear ended, she had put her hand on the dash to brace herself, and now it hurt to lift her arm.  The pain was primarily in the shoulder and upper arm.  On examination, the range of motion was normal but guarded.  An X-ray study appeared normal.  The assessment was of a right shoulder injury.  7/24/2014 STR - Medical, p. 21. 

VA treatment records dated October 2009 show that the Veteran was seen in the emergency room for right shoulder pain.  She had bruised the shoulder about a week earlier when a file cabinet fell on her at work.  On examination, there was full range of motion, but some tenderness of the gleno-humoral joint in the area of the lateral pectoralis.  An X-ray was negative for a fracture or dislocation.  2/1/2016 Capri, p. 3.  

The Veteran underwent a VA MRI of the right shoulder in April 2011.  This noted some degenerative change that did not result in impingement.  In addition, there were findings consistent with tendinopathy and/or an incomplete thickness tear involving the supraspinatus tendon with minimal similar changes present in the infraspinatus tendon.  2/1/2016 Capri, p. 9. 

The Veteran was afforded a VA examination of the joints in May 2011.  The claims file was reviewed by the examiner.  She was noted to have been in a motor vehicle accident during active service at which time she sustained a muscle strain to the right shoulder.  The normal X-ray study in service was noted, and recent X-ray studies were also within normal limits.  Her 2009 accident with a normal X-ray study at that time was also noted.  A current X-ray study revealed minor spurring at the acromion tip, but was otherwise normal.  The diagnoses were no objective findings or radiographic evidence of a right shoulder condition, and no functional limitations.  The examiner opined that the current right shoulder complaints were less likely as not caused by or a result of a right shoulder strain that occurred 19 years ago.  The bone spurring was of no clinical significance.  5/31/2011 VA Examination, pp. 1, 7.  

June 2011 VA treatment records include an assessment of tendonitis of the right shoulder.  9/23/2011 Medical Treatment Record - Government Facility, p. 1.  

July 2011 VA treatment records state the Veteran has right shoulder pain of over 10 years duration.  She had been involved in a 1993 motor vehicle accident, and her condition had become worse of late.  10/30/2012 Medical Treatment Record - Government Facility, p. 109.  

A November 2011 VA treatment record shows that the Veteran was seen for several complaints.  The assessment said that osteoarthritis might be responsible for her chronic right shoulder pain.  2/1/2016 Capri, p. 12. 

A December 2015 VA examiner noted that an X-ray and electronic records had been reviewed.  The X-ray did not document degenerative or traumatic arthritis.  He opined that the Veteran's right shoulder disability was less likely than not incurred in or caused by an in-service injury, event, or illness.  The rationale was that the Veteran had minimal problems in service with the shoulder, minimal post discharge problems for many years, and normal X-rays for many years following discharge.  C&P Exam #5, p. 1. 

An addendum to the December 2015 opinion was obtained in November 2016.  The examiner opined that it was less likely than not that the degenerative changes, tendinopathy and/or an incomplete thickness tear involving the supraspinatus tendon was incurred due to active service.  The rationale was that shoulder X-rays were obtained at the time of the 2009 accident with the file cabinet but were normal at that time.  The changes shown on the 2011 MRI would have been evident in 2009 if present, but as they were not shown they likely occurred sometime after 2009.  11/3/2016 C&P Exam, p. 2.  

The Board finds that entitlement to service connection for a right shoulder disability is not shown.  The competent evidence shows the Veteran was treated for a right shoulder disability in service, and it also establishes the presence of a current disability.  However, the evidence does not establish a nexus between the two.  

Regarding nexus, the December 2015 examiner opined that the current right shoulder disability was less likely than not due to active service.  The reason was that the problems in service were minimal, and the X-rays were normal for many years after service.  The November 2016 addendum noted that the abnormal findings on the 2011 MRI would have been present in 2009 if related to service, but the fact that they did not manifest until later indicates there is no relationship to service.  These are the only two competent medical opinions of record, and they both weigh against the Veteran's claim.  The Board finds that these pieces of competent medical evidence deserve much weight.  In this regard, the Board medical history was considered, to include her in-service treatment records document right shoulder problems in service such as after the 1995 motor vehicle accident.  The VA physician also considered post-service evidence, such as diagnostic studies.  Additionally, a logical rationale for the negative opinion was provided based on a recount of the pertinent medical history.  

In contrast, the Veteran has expressed her opinion that her current right shoulder disability is due to service.  She is competent to describe her symptoms, but she is not competent to express a medical opinion such as the etiology of degenerative changes of the shoulder as this is a complicated matter beyond the competency of a layperson.  Furthermore, the Veteran has not addressed the effects of the additional October 2009 accident.  The Board concludes that the preponderance of the evidence is against a nexus.  

The Board has considered entitlement to service connection on a presumptive basis.  However, arthritis of the right shoulder was not shown in service or within one year of discharge from service, and it follows that service connection on a presumptive basis is not established.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Finally, the Board finds that a nexus is not established by continuity of symptomatology.  The Veteran has stated generally that her right shoulder disability gradually increased in severity ever since discharge from service.  However, general VA examinations in March 2006 and February 2007 were negative for right shoulder complaints.  It was not until after the October 2009 accident that the Veteran sought treatment for her right shoulder, and an ongoing right shoulder problem was not noted at that time.  The Board finds that the foregoing evidence weighs against a finding of continuity of symptomatology, and the Board concludes that the continuity necessary to establish a nexus is not present here.  

Lumbar Spine Disability

The service treatment records show that the Veteran was seen for back pain in June 1993.  The assessments included lumbosacral strain.  July 1993 records state that the Veteran had been experiencing persistent low back pain for one and a half months.  Following an examination the assessment was unchanged.  

Other service treatment records show that the Veteran was involved in a motor vehicle accident in February 1995.  Afterwards, her complaints included upper back pain.  7/24/2014 STR - Medical, p. 21. 

At the March 1996 VA examination, the Veteran gave a history of having experienced lower back pain over one and a half years ago.  At the conclusion of the examination, the diagnosis was no effective findings regarding the low back at this time.  3/20/1996 VA Examination, p. 12.  

Post-service records include June 2011 VA treatment records which lists back pain as one of the Veteran's current disabilities.  An August 2011 note says that the Veteran has had lower back pain for many years without a history of trauma.  The assessment was left lower lumbar facet arthropathy.  9/23/11 Medical Treatment Record - Government Facility, pp. 9, 21.  

The Veteran was afforded a VA examination of the back in October 2011.  
An X-ray study noted a congenital defect in that there were six lumbar vertebrae.  The disk heights were well maintained, and the vertebral bodies were of normal height.  There was a slight narrowing at the L6 to S1 disc space which was a normal variant considering the transitional nature of L6.  However, no arthritis was documented.  The diagnosis was lumbosacral strain, and the examiner opined that this disability was less likely than not due to the Veteran's service-connected ankle disabilities.  The rationale noted the improvement in the lumbar stain documented in service.  The examiner further opined that the chronic lumbosacral strain was at least as likely as not proximately due to or the result of body habitus, natural aging, and the segmentation anomaly which was a congenital defect.  It was not worsened beyond natural progression by military service.  10/11/2011 VA Examination, p. 1. 

The December 2015 VA examiner noted that X-ray and VBMS records had been reviewed.  He opined that the Veteran's back disability was less likely than not incurred in or caused by an in-service injury, event, or illness.  The rationale was that the Veteran's problems with the back after the motor vehicle accident had been in the thoracic region and not the lumbar spine.  Furthermore, there had been minimal post discharge problems for many years and normal X-rays for many years following discharge.  C&P Exam #5, p. 1. 

An addendum to the December 2015 opinion was received in November 2016.  After a review of the records, the examiner opined it was less likely than not that the Veteran's disability was incurred in or caused by service.  He noted that the 1993 lumbar strain was minor, which was demonstrated by the fact that ten years later, which would be long enough to show even delayed changes, the Veteran had a normal X-ray.  11/16/2016 VA Examination, p. 2.  

Another addendum opinion to the December 2015 opinion was obtained in April 2017.  Prior to formulating her opinion, the examiner reviewed the record and noted all treatment from service through the present.  She opined that the lumbar strain that was initially treated in 1993 did not develop into a chronic condition.  The current lumbar strain is a new condition that manifested in 2010 and 2011.  To support this opinion, the examiner noted that the Veteran did not have low back pain following her February 1995 motor vehicle accident, which would have been expected if she had a chronic disability.  The examiner noted that the Veteran received ongoing treatment for other orthopedic complaints following this accident, but as she did not experience low back pain or strain at that time, it was reasonable to assume that the 1993 lumbar strain did not develop into a chronic lumbar disability in service.  The current lumbar stain was a new diagnosis.  4/20/2017 
VA Examination, p. 1.  

As with the Veteran's sinusitis and right shoulder disability, the competent evidence shows treatment for lumbar strain in service as well as evidence of current lumbar strain.  However, the preponderance of the evidence weighs against a finding of a nexus between these two lumbar strains.  

As discussed above, the VA clinicians have all opined that it is less likely than not that the Veteran's current lumbar strain is related to the lumbar strain for which she was treated in service.  The Board places much weight on these opinions as the pertinent medical history related to the lumbar spine were considered, to include the pertinent in-service treatment and motor vehicle accident.  Additionally, the competent medical professional provided extensive supporting rationale for the negative opinions.  In this regard, the supporting rationale notes that there were no complaints of lumbar strain following the February 1995 accident, which would have presumably triggered lower back pain if a chronic disability was present.  It was further noted that X-ray studies obtained 10 years later remained normal, although any changes that would have resulted from events in service would have been observable by that time.  The medical opinions add that the current lumbar strain is a separate condition that began around 2010.  The October 2011 examiner also opined it was less likely than not that the lumbar strain was secondary to the Veteran's service-connected ankle disabilities.  Instead, that examiner found that the Veteran's current lumbar strain was at least as likely as not proximately due to or the result of body habitus, natural aging, and the segmentation anomaly which was a congenital defect.  

The only opinion that contradicts the medical professionals is that of the Veteran.  While she is competent to describe her symptoms, she is not competent to express an opinion as to whether or not her current symptoms of the lumbar spine are related to those she experienced in service.  She does not have arthritis of the lumbar spine, so service connection on a presumptive basis is not for consideration.  Similarly, without evidence of arthritis, continuity of symptomatology need not be discussed.  See 38 C.F.R. §§ 3.303(b), 3.309(a); Walker, 708 F.3d at 1334 (stating that a claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)").  The preponderance of the competent evidence weighs against the Veteran's claim, and service connection for a lumbar spine disability is not warranted.  


ORDER

Service connection for sinusitis is denied. 

Service connection for a right shoulder disability is denied. 

Service connection for a lumbar spine disability is denied. 




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


